Title: Virginia Delegates in Congress to Thomas Jefferson, 13 February 1781
From: Virginia Delegates in Congress
To: Jefferson, Thomas


Philadelphia Feby. 13 1781
Sr.
We are Just informd from Genl. Varnum a Member now in Congress from Rhode Island that he has received Certain Intelligence that the Culloden of 74 Guns is drove on Shore and all her Crew except 17 men Perishd. the London of 90 Guns is driven out to Sea dismasted and two other 64 Gun Men of War Were dismasted entirely and all their Guns thrown over board in the late Storm. Since writing the above We have procured the acct. from Genl. Varnum in his own hand, which We have the Honor to Enclose. it is moreover added that on hearing the above the Enemy at N. York sent orders to Arnold to retreat from Virginia. Heavenly Storm[.] we are Yr. Exclys Most obedt. Serts
Jos: Jones
Theok: Bland
